Case: 19-50861      Document: 00515368354         Page: 1    Date Filed: 04/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50861                            April 1, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES MENDOZA-MUNGUIA, also known as Andres Mendozamunguia,
also known as Andres Mendoza, also known as Andres Mungia-Mendoza, also
known as Andres Mungia, also known as Andres Munguia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CR-71-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Andres Mendoza-Munguia appeals his guilty plea conviction for illegal
reentry into the United States.          See 8 U.S.C. § 1326(a), (b)(2).            Mendoza-
Munguia entered a conditional guilty plea, reserving the right to challenge the
district court’s denial of his motion to dismiss his indictment.                        He was
sentenced to time served and three years of supervised release. Although


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50861     Document: 00515368354     Page: 2   Date Filed: 04/01/2020


                                  No. 19-50861

Mendoza-Mungia has been released from prison into the custody of
Immigration and Customs Enforcement, his appeal of his conviction is not
moot. See Spencer v. Kemna, 523 U.S. 1, 7-10 (1998); United States v. Lares-
Meraz, 452 F.3d 352, 355 (5th Cir. 2006).
      On appeal, Mendoza-Munguia reiterates his district court argument that
his prior removal proceedings were invalid because the notice to appear that
initiated his removal proceeding was defective for failing to specify a place,
date, and time for his hearing. He reiterates also his district court arguments
that his removal proceeding was fundamentally unfair, the removal order was
void, and the Government failed to establish an essential element of the illegal
reentry offense under § 1326. Mendoza-Munguia concedes that his challenge
and the relief he seeks are foreclosed by precedent. See United States v.
Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert. filed (U.S. Nov.
6, 2019) (No. 19-6588); Pierre-Paul v. Barr, 930 F.3d 684, 689-93 (5th Cir.
2019), petition for cert. filed (U.S. Dec. 16, 2019) (No. 19-779). He raises his
challenge in order to preserve the issue for further review. The Government
has filed an unopposed motion for summary affirmance, agreeing that the issue
is foreclosed by circuit precedent.
      Agreeing with the parties, we conclude that the challenge Mendoza-
Munguia urges and the relief he seeks are foreclosed. See Pedroza-Rocha, 933
F.3d at 496-98; Pierre-Paul, 930 F.3d at 689-93. We therefore GRANT the
motion for summary affirmance, and we AFFIRM the judgment of the district
court. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969).   The alternative motion for extension of time is DENIED as
unnecessary.




                                       2